Citation Nr: 0519297	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of cuts to 
the right arm, the right side of the face, and/or the chin.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from December 1956 to July 
1959.

In a January 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of cuts to the right arm, the right side of the 
face, and/or the chin.  The veteran indicated disagreement 
with that decision and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in December 1999.

In a September 2002 decision, the Board denied the veteran's 
claim.  He appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court) which, by means of 
an Order issued in November 2003 pursuant to a Joint Motion 
to Vacate and Remand, vacated the Board's September 2002 
decision and remanded the case to the Board for further 
action.  In June 2004, the Board remanded this case; it is 
again before the Board for appellate consideration.


FINDING OF FACT

Residuals of cuts to the right arm, the right side of the 
face, and/or the chin are not shown by competent medical 
evidence.




CONCLUSION OF LAW

Residuals of cuts to the right arm, the right side of the 
face, and/or the chin were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of 
cuts to his right arm, the right side of his face, and his 
chin.  He alleges that he tripped over a forklift skid while 
in service, with resulting scars and impairment.

This case was the subject of a remand from the Court, based 
on a Joint Motion for Remand.  The sole purpose of the 
Court's remand was to insure that that proper notice was 
provided to the veteran. VA's efforts to ensure compliance 
with those obligations will be discussed below. The Joint 
Motion made no specific direction other than that VA provide 
the veteran with notice that as to what information was 
needed to substantiate his claim, and what information and 
evidence, if any, was to be provided by him and what portion 
was to be provided by VA.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis herein has been undertaken 
with that obligation in mind.

The Board further observes, however, that this case has been 
remanded by the Court with no substantive comments as to the 
Board's previous decision on the merits of the claim; the 
Court's Order dealt exclusively with preliminary notice. The 
Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  The Board is 
therefore confident that if the Court had any substantive 
comments concerning the Board's handling of the merits of 
this case, such would have surfaced in the Joint Motion 
and/or the Court Order so that any deficiencies could be 
corrected.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The Board notes, as a preliminary matter, that the RO in 
January 1999 initially denied the veteran's claim of 
entitlement to service connection by finding that the claim 
was not well grounded.  The veteran was issued a statement of 
the case in October 1999 that showed denial of his claim on 
that basis.  However, as noted above, the VCAA, which was 
enacted in November 2000, eliminated the concept of a well-
grounded claim.  In an August 2001 supplemental statement of 
the case, the RO denied service connection for residuals of 
cuts to the right arm, the right side of the face, and the 
chin based on the substantive merits of the claim.  Any 
deficiencies contained in the October 1999 statement of the 
case have thus been rectified.

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 1999 rating decision, the SOC issued 
in October 1999, by the supplemental statements of the case 
(SSOC) issued in August 2001 and March 2005, and by the Board 
remand in June 2004, of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim. 

Crucially, a letter was sent to the veteran in June 2004, in 
accordance with the Board's June 2004 remand requesting that 
such action be undertaken.  The June 2004 letter was 
specifically intended to address the requirements of the VCAA 
with reference to the veteran's claim.  The letter explained 
to the veteran that the Appeals Management Center (AMC) was 
processing his claim.  The letter discussed the evidentiary 
requirements pertinent to his claim, and specifically set 
forth the criteria by which service connection can be 
established.  These criteria were identified, in brief, as an 
in-service injury or disease, a current disability, and a 
relationship between the current disability and the in-
service injury or disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2004 VCAA letter, the veteran was informed that VA was 
responsible for getting relevant records from any Federal 
agency, to include medical records from the military, from VA 
hospitals, or from the Social Security Administration.  He 
was also informed that, on his behalf, VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency, to include medical records from state or 
local governments, private doctors and hospitals, or current 
or former employers.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The AMC's June 2004 letter informed the veteran that he was 
to give VA enough information about his records so that VA 
could request them from the person or agency that has them.  
He was furnished with VA Form 21-4142, Authorization to 
Release Information to the Department of Veterans Affairs.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the June 2004 letter, he was advised 
that "[i]f there is any other evidence or information you 
think will support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  
(Emphasis in original.)  This complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the AMC.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
June 2004 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), wherein the Court held 
that, under the notice provision of the VCAA, a claimant must 
be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  

In this case, the veteran's service connection claims were 
initially adjudicated by the RO in January 1999, prior to the 
enactment of the VCAA in November 2000. Furnishing the 
veteran with VCAA notice prior to initial adjudication was 
clearly an impossibility; VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004. VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2004).  

Although the RO furnished the veteran with such notice in 
June 2004, subsequent to its denial of his claim in the 
January 1999, the Board finds that there is no prejudice to 
the veteran stemming from such mis-timing.  The veteran's 
claim was reviewed by the AMC subsequent to its furnishing of 
VCAA notice requirements to the veteran, as reflected by the 
supplemental statement of the case issued in March 2005.  The 
veteran was accorded ample opportunity to submit evidence and 
argument after receiving the June 2004 VCAA notice.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice.

The record demonstrates that the veteran in this case was 
apprised, with regard to his claim, of the evidence that was 
necessary to substantiate that claim, of the evidence that VA 
would seek to provide, of that which the claimant was 
expected to provide, and that the claimant was to provide any 
evidence in his possession that pertained to the claim.  The 
Board finds that the AMC's action in issuing the VCAA letter 
of June 2004 and the supplemental statement of the case in 
March 2005 cured any defects resulting from the RO's January 
1999 rating decision.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record documents VA's attempts to 
obtain the veteran's service medical records.  It is apparent 
that these records have been lost, and are no longer 
available.  Review of the veteran's claims file reveals 
repeated, and unsuccessful, attempts by VA to associate these 
records with the veteran's VA claims file.  It is clear that 
any additional efforts to obtain the veteran's service 
medical records would be fruitless.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  

With regard to post-service medical records, the veteran has 
indicated that he has not sought any post-service treatment 
relevant to his claim, and no such records are extant.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
offered, and declined, the opportunity to present testimony 
at a hearing either at the RO or before a member of the 
Board.  He has not indicated the existence of any other 
evidence that is relevant to his appeal.  In addition, the 
Board finds that there is no need at this time to accord the 
veteran a VA medical examination, since, as explained below, 
the report thereof would serve no probative purpose.  VA has 
no further duty, therefore, to notify the veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA, 
without any error that would affect the essential fairness of 
this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).



Analysis

The veteran alleges that he has a tingling sensation and 
weakness in his arm, and that muscles, nerves and blood 
vessels were cut when he tripped over a forklift skid in 
service and went head first through a solid glass door.

At the outset of its discussion, the Board again notes that 
most of the veteran's service medical records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in July 1973.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The RO tried numerous times to either locate or recreate the 
veteran's service records, but was only partially successful. 

Because the service records remain absent from the file, the 
Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, U.S. Vet. App. No.03-0133 
[the Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, as discussed immediately below, the outcome of 
this case hinges, not on the service medical records or lack 
thereof, but on the fact that no current disability has been 
demonstrated.

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The current medical evidence does not demonstrate the 
presence of a disability that can be characterized as the 
residuals of cuts to the right arm, the right side of the 
face, and the chin, such as scars, muscle damage, or 
neurological damage.  In fact, there is no post service 
medical evidence whatsoever, a period now encompassing close 
to half a century.    

Merely claiming the existence of a current disability, 
without any documentation in support thereof, does not 
establish that such a disability exists.  The veteran is not 
competent, as a lay person without demonstrated medical 
training, to provide medical diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board adds that it does not necessarily disbelieve the 
veteran's statements that he has various aches and pains.  
However, such does not amount to disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].

The veteran has been repeatedly advised that the current 
manifestation of a claimed disability is an essential element 
for establishing service connection for that disability.  The 
RO's January 1999 denial of his claim was in part premised on 
the absence of a current disability, and the June 2004 VCAA 
letter sent to him by the RO specifically advised him that a 
current physical disability was among the things that the 
evidence must show to establish entitlement to service 
connection.  The veteran has submitted no such evidence, 
other than his own statements that he has current residuals 
of a purported in-service injury.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) [the duty to assist is not a one-
way street; if a veteran wishes help, he cannot passively 
wait for it].    

The veteran, instead of presenting evidence of a current 
disability, has requested that he be accorded a VA 
examination.  However, in the absence of any medically 
identified disability after service, there is no basis upon 
which to invoke VA's statutory duty to assist the veteran.  
The Court has held that VA's statutory duty to assist is not 
a license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
It was incumbent upon the veteran to submit competent medical 
evidence of the claimed disability.  See 38 U.S.C.A. 
§ 5107(a) [a claimant has the responsibility to support a 
claim for VA benefits].  He did not do so. 

This case is different from Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  In that case, the Court determined that 
VA's duty to assist included the provision of a medical nexus 
opinion in circumstances in which there was evidence of both 
in-service injury or disease and a current disability.  The 
holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and a current 
diagnosis. The latter element is lacking as to the issue here 
under consideration.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists]; 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
As discussed above, there is no competent medical evidence of 
any claimed disability.  Hickson element (1) has thus not 
been satisfied, and the veteran's claim of entitlement to 
service connection for residuals of cuts to the right arm, 
the right side of the face, and the chin fails on this basis.

In summary, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for the 
residuals of cuts to the right arm, the right side of the 
face, and/or the chin.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for residuals of cuts to the right arm, 
the right side of the face, and/or the chin is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


